      Case 3:18-cv-00068-DLH-ARS Document 22 Filed 01/22/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA


Ryan Broden,                        )
                                    )     ORDER ADOPTING STIPULATION
                     Plaintiff,     )     OF DISMISSAL WITH PREJUDICE
                                    )
             vs.                    )
                                    )     Case No. 3:18-cv-068
The Lincoln National Life Insurance )
Company,                            )
                                    )
                     Defendant.     )
______________________________________________________________________________

       Before the Court is a “Stipulation for Dismissal with Prejudice” filed on January 21, 2019.

See Doc. No. 21. The Court ADOPTS the stipulation (Doc. No. 21) in its entirety and ORDERS

the action be dismissed with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, with all parties to bear their own costs and fees.

       IT IS SO ORDERED.

       Dated this 22nd day of January, 2019.

                                              /s/ Daniel L. Hovland
                                              Daniel L. Hovland, Chief Judge
                                              United States District Court
